DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 12/08/2021, with respect to the outstanding specification objections have been fully considered and are persuasive.  The objections to the specification have been withdrawn. 

Applicant’s arguments, filed 12/08/2021, with respect to the outstanding claim objections have been fully considered and are persuasive.  The objections to the claims have been withdrawn. 

Applicant’s arguments, filed 12/08/2021, with respect to the outstanding 35 USC §103 rejections have been fully considered and are persuasive.  The objections to the claims have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims at hand relate to a fluoranthene derivative having a fluoranthene moiety bonded to a dibenzofuran or dibenzothiophene moiety, further bonded, either S, to a group of formula Ar-1, i.e. a dibenzofuran, dibenzothiophene, or fluorene moiety (N.B. fluoranthene is not allowed due to X=C(R0)2 because Ar-1 requires two separate substituents bound to C, i.e. fluorene moiety). For simplicity, this will be referred to as F−L−(ArS)p−Ar-1, where L-dibenzofuran or dibenzothiophene, and F=fluorene. Beyond finding the claimed compound, the examiner’s search strategy considered a variety of options to arrive at the claimed compounds, including:
replacement of a group Ar-1’=equivalent of Ar-1 in a compound of F−L−(ArS)p−Ar-1’ group with Ar-1 as claimed to yield F−L−(ArS)p−Ar-1’.
replacement of a group L’=equivalent of L in a compound of F−L’−(ArS)p−Ar-1 group with L as claimed to yield F−L−(ArS)p−Ar-1’.
replacement of a group F’=equivalent of fluorene in a compound of F’−L−(ArS)p−Ar-1 group with F=fluorene as claimed to yield F−L−(ArS)p−Ar-1.
replacement of a group ArS’ in a compound of F−L−(ArS’)p−Ar-1 group with ArS as claimed to yield F−L−(ArS)p−Ar-1.
Regarding 1), Fujita, et al., WO-02085822-A1, teaches fluoranthene derivatives that may be bonded through a linking group Y, which may be a dibenzofuran or dibenzothiophene moiety, to another fluoranthene moiety (see p. 4).
This reference is similar to Ogiwara, et al., US-20120119196-A1, which teaches fluoranthene derivatives that may be bonded through a linking group of Chemical Formula 1 or Chemical Formula 2, to another fluoranthene moiety (see ¶¶35-40).
et al., US-20130306960-A1, which teaches fluorene compounds which may be asymmetric in order to prevent crystallization of the light-emitting layer; Yamamoto teaches this with compounds similar to Ogiwara, where the linking group is of Chemical Formula 1, hence, there is expectation that such benefits would be conferred to Ogiwara’s compounds using the linking group of Chemical Formula 2. However, Ogiwara does not contemplate the use of one of claimed Ar-1 as the aromatic groups, and instead only contemplates certain fused aromatic hydrocarbon rings (see ¶37).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Balaganesan, et al., US-20140163233-A1, teaches fluoranthene and benzofluoranthene derivatives having a benzothiophene or dibenzothiophene linking group (see e.g. Formula VI @ ¶18), further bonded to fused aromatic groups (see, e.g., compounds @ p. 5). Previously claimed compounds were position isomers, but there are no currently claimed compounds that are. It is worth noting that the use of “aromatic hydrocarbon groups” for prior art Ar1 to Ar7 does not appear to include fluorene (fluorene is not included in the text, which is sparse, nor in any specific compounds), which is sometimes in the art referred to as an aromatic hydrocarbon group.
et al., US-20150108449-A1, teaches fluoranthene derivatives having a benzothiophene or benzofuran group (see formula II @ ¶8), but this is not bonded to any further groups, and there is no suggestion to further add a group of Ar-1.
Haketa, et al., US-20160218299-A1, teaches teaches fluoranthene derivatives having a benzothiophene or benzofuran group further bonded to a carbazole group (see various compounds @ pp. 14-16). There is a lot of art suggesting these groups as equivalents, as they are isoelectronic, but Haketa’s general formula does not contemplate the use of other groups in place of a carbazolyl group, and Haketa seems pretty insistent on the presence of the carbazolyl group.
Regarding 2), a reference such as Ogiwara or Fujita teach a variety of equivalents for L’, but there was no prior art teaching or suggesting a viable prior art compound to arrive at the claimed compounds.
Regarding 3), Mizuki, US-20120112179-A1 teaches compounds having such a motif with F’=fluoranthene (see p. 10, compound with two dibenzofuran groups; note that this is ); prior art Ar2 may be dibenzothiophene, too. There is a lot of art suggesting fluoranthene and benzofluoranthene groups as equivalents, including those cited above, but Mizuki’s general formula does not contemplate the use of other groups in place of a benzofluoranthene group, and Mizuki seems pretty insistent on the presence of the benzofluoranthene group. This compound is also not indexed in STNext, demonstrating the importance of looking at citing and cited documents in close prior art.
Regarding 4), Takashima, et al., US-20110315965-A1, is worth mentioning, but has a linking group ArS which is naphthalene, which is excluded from the claims, and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721